Citation Nr: 0818274	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

2.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before a hearing officer at the RO in 
February 2005, and he and his wife testified before the 
undersigned in June 2007.  Transcripts of both hearings have 
been associated with the record.

The veteran's claim was previously before the Board and 
remanded in September 2007 for further development.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Objective indications of knee, shoulder, and neck joint 
pain are not documented.

3.  The veteran's wrist pain symptoms are shown to be 
attributable to a diagnosis of carpal tunnel syndrome.

4.  The veteran's back pain symptoms are shown to be 
attributable to a compression deformity at the thoracolumbar 
junction.

5.  The veteran's foot pain symptoms are shown to be 
attributable to bilateral hallux rigidus.

6.  Objective indications of muscle aches as a chronic 
disability are not documented.

7.  Fibromyalgia is attributable to Gulf War service.

8.  This case does not involve such medical complexity or 
controversy as to require an opinion from an independent 
medical expert.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of joint 
pains as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  The veteran does not exhibit signs and symptoms of muscle 
aches as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Fibromyalgia is presumed to have been incurred in Gulf 
War service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).

4.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in April 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  He was informed of what the 
evidence needed to show to substantiate a service connection 
claim.  In addition, he was provided with an insert regarding 
Persian Gulf War claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in November 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Joint Pain and Muscle Aches

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran has asserted that he has muscle aches and joint 
pains as a result of his service in the Gulf War.

The veteran's service records are negative for any complaints 
related to muscle aches or joint pains.

A July 1997 letter from the Department of Defense indicated 
that the veteran's unit was near Khamisiyah, Iraq in March 
1991.  Therefore, he is a Persian Gulf War veteran.

A June 2002 VA outpatient record shows the veteran complained 
of a one-and-a-half-year history of intermittent pain without 
swelling of the right knee, more so than the left knee.  He 
also noticed some paresthesias in both hands.  On 
examination, there was mild stiffness of the knees without 
objective findings.  The assessment was variable arthritis of 
the knees, bilateral carpal tunnel syndrome related to 
current employment, and the likelihood of some possibility of 
connection of arthritis to environmental exposures in the 
Gulf.

In January 2003, the veteran underwent VA examination.  He 
complained of finger and knee joint pain and muscle aches due 
to undiagnosed Gulf War illness.  On examination, there was 
no swelling of the finger joints.  He had normal flexion and 
extension.  Grip strength was normal, bilaterally.  He had 
full and normal fine and gross motor ability in both hands.  
Range of motion of the wrists was normal, and there was no 
swelling or deformity.  The knees had normal range of motion.  
The overall impression was pain in the finger and knee 
joints.  There was a normal physical examination of the same.  
The examiner could not provide a diagnosis.

In January 2005, the veteran testified before a hearing 
officer at the RO.  He indicated that his hands fell asleep 
often.  He complained of joint pain in his knees after 
running.  If he used his muscles too much, he got aches and 
pains.  It was in whatever part of the body he used too much.  
He had to lift a lot of heavy things at work, and his muscles 
got fatigued and cramped.

A February 2005 VA outpatient record shows the veteran 
complained of bilateral carpal tunnel syndrome.  He also hurt 
all over, including his feet, back, and other joints.  The 
impression was bilateral carpal tunnel.  X-rays of the hands 
and wrists were normal.

March and May 2005 VA treatment records show the veteran 
complained of numbness and tingling in his hands.

September 2005 VA records show the veteran underwent surgery 
for his bilateral carpal tunnel syndrome.

In February 2006, the veteran complained of pain in both 
feet.  On examination, his gait was steady, and he had no 
limp.  Both feet appeared normal.  He had no swelling, 
redness, or bruising.  He had generally good range of motion 
throughout.  The impression was bilateral foot pain.

A March 2006 VA outpatient record shows the veteran was 
diagnosed with muscle spasms and joint arthralgias.

A March 2006 VA record indicates the veteran complained of 
stiffness and numbness of the hands and wrists.  He had daily 
muscle spasms in his back, arms, and legs since 1995.  All of 
his joints ached, especially when he was tired.  On 
examination, the veteran had full range of motion of the 
upper and lower extremities.  

A June 2006 VA rheumatology record indicates the veteran 
complained of arthralgia and muscle spasms for years, 
particularly in his knees.  He had pain in his ankles and 
feet for the past year.  He had intermittent pain in his 
neck.  The veteran had swelling of the hands and feet daily.  
On examination, the veteran had some mildly tender 
fibromyalgia points.  He had no evidence of synovitis in the 
upper and lower extremity joints.  His knees showed no 
effusion.  He had good range of motion and no crepitus.  The 
physician concluded that the examination did not reveal any 
evidence of inflammatory arthritis.  Past blood work revealed 
no evidence of autoimmune disease.  He had mild fibromyalgia, 
which was probably related to stress.

In June 2007, the veteran and his wife testified before the 
undersigned.  He wore prosthetics on his feet and had surgery 
on his hands.  When he walked uphill, his knees hurt and 
ached.  The same was true of his ankles.  The joint pain was 
in his elbows, wrists, knees, ankles, hips, neck, and back.

In October 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  X-rays of the veteran's hands, 
wrists, and cervical spine were normal in June 2006.  X-rays 
of the feet showed degenerative joint disease of the first 
metatarsophalangeal joint bilaterally in February 2006.  He 
complained of pain in his hands.  He had bilateral carpal 
tunnel syndrome surgery and had recently experienced a 
recurrence of pain in the wrists and hands.  He complained of 
pain in his shoulders, feet, knees, and low back.

The veteran reported a worker's compensation injury in June 
2007, when he had a compression fracture of his spine at T12 
and L1.  Examination of the wrists revealed scars that were 
well-healed.  There was no sensory deficit or muscle atrophy.  
The veteran's shoulders exhibited no deformity or crepitus.  
Range of motion was within normal limits.  The feet did not 
exhibit any significant deformity.  He had dorsal spurs on 
palpation of the first metatarsal phalangeal joint.  
Dorsiflexion did not appear to be restricted.  There was no 
sensory deficit.

On examination of the knees, there was no deformity, 
effusion, or crepitus.  Stability was good.  On examination, 
there was no gross deformity of the cervical spine.  The 
veteran did not complain of any pain on motion.  There was no 
deformity, muscle spasm, or guarding of the thoracolumbar 
spine.  There was some limitation of motion of the 
thoracolumbar spine.  X-rays showed minimal compression 
deformity with degenerative disc disease of the thoracic 
spine.  The diagnoses were status post bilateral carpal 
tunnel syndrome with recurrent symptoms, a normal shoulder 
examination, a normal cervical spine examination, bilateral 
hallux rigidus, a normal knee examination, and compression 
deformity of the thoracolumbar junction.

The examiner noted that the veteran complained of pain in the 
hands, wrists, shoulders, feet, knees, and low back.  There 
were no objective medical indications that the veteran was 
suffering from joint pain or muscle aches.  He exhibited 
subjective signs at the wrists but no objective signs.  The 
low back symptoms could be attributable to the thoracolumbar 
vertebral deformity.  The wrist complaints could be 
attributable to the post carpal tunnel residuals.  The 
veteran did not exhibit any signs or symptoms of any other 
condition, including fibromyalgia.  The hallux rigidus was an 
age-related condition.  The examiner opinion that it was at 
least as likely as not that the veteran's current conditions 
were unrelated etiologically to his active service.

Having reviewed the evidence pertaining to the veteran's 
claims, the Board concludes that service connection for joint 
pains and muscle aches is not warranted.  In this regard, all 
of the symptoms the veteran contends are due to undiagnosed 
illness are either attributable to a known diagnosis or do 
not result in objective manifestations.  The evidence shows 
the veteran had no objective manifestations of his claims of 
knee, shoulder, and neck pain.  In addition, his wrist pain 
was attributable to his carpal tunnel syndrome residuals, his 
back pain was attributable to his compression deformity of 
the thoracolumbar spine, and his foot pain was attributable 
to his bilateral hallux rigidus.  As these symptoms have been 
attributed to known diagnoses, service connection is not 
warranted for them as due to an undiagnosed illness.  
Furthermore, the veteran's complaints regarding his 
shoulders, knees, and neck do not result in objective 
manifestations or non-medical indicators that are capable of 
independent verification.  Therefore, service connection for 
these symptoms is not warranted as due to an undiagnosed 
illness.

With regard to direct service connection, the Board notes 
that the veteran's service medical records are negative for 
any complaints or treatment regarding his hands, shoulders, 
wrists, knees, back, feet, or neck.  Furthermore, while some 
of these symptoms have resulted in diagnoses, the evidence of 
record shows they are not directly related to any disease or 
injury incurred in service.  The October 2007 VA examiner was 
asked to provide an opinion as to whether any of the 
veteran's currently diagnosed disorders were related to his 
active service, and that examiner determined they were not.  
There is no other competent opinion of record showing 
otherwise.  While the veteran may believe that these symptoms 
are related to service, he does not have the requisite 
medical knowledge to provide a competent opinion as to their 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the preponderance of the evidence is against the 
veteran's claims, and service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Fibromyalgia

During the appeal, the veteran was evaluated by a 
rheumatologist.  The examiner described manifestations and 
concluded that the veteran had fibromyalgia.  The Board 
remanded in order to adequately rule in or out the diagnosis 
of fibromyalgia.  However, although otherwise adequate, the 
October 2007 examination was inadequate to determine the 
presence or absence of fibromyalgia.  The examination was 
less thorough than the initial examination.  Furthermore, 
although the October 2007 examiner is presumed competent, 
there is no indication that the 2007 examiner is a 
rheumatologist.  The Board concludes that the findings and 
opinions of a specialist in the appropriate field of medicine 
are more probative than an examiner whom has not established 
his credential.

In sum, there is a valid diagnosis of fibromyalgia which is 
presumed to be due to Gulf War service, and this claim is 
granted.


Independent Medical Examiner

The Board notes that the veteran's representative, in March 
2008, requested that an opinion be obtained from an 
independent medical expert (IME) in connection with the 
instant claim pursuant to 38 C.F.R. § 20.901(d).  The Board 
may obtain an advisory medical opinion from an IME when, in 
its opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

While the veteran's representative submitted a written 
request for such an opinion, see 38 C.F.R. § 20.902 (2007), 
such request did not lay out a reason for obtaining the 
opinion of an independent medical expert.  The request is 
based on the veteran's exposure to Sarin gas and other 
chemicals during service.  The Board has already acknowledged 
the veteran's service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Therefore, his 
exposure to such chemicals is presumed.  The issue here is 
the residual diagnosis due to this exposure.  Such diagnoses 
cannot be determined by an independent medical expert, who 
will only review the claims file and not examine the veteran.  
Therefore, after careful review of the evidentiary record, 
the Board finds that the medical evidence in this case does 
not present a complex medical question or controversy.  
Hence, good cause not being shown, an advisory opinion from 
an independent medical expert is not required under 38 C.F.R. 
§ 20.902.  See also 38 C.F.R. § 20.901(d).


ORDER

Service connection for joint pain, claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, is denied.

Service connection for muscle aches, claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, is denied.

Service connection for fibromyalgia is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


